Per curiam:
Kris Ward ("Ward") appeals from the judgment of the Circuit Court of Chariton County which, following a jury trial, found him guilty of two counts of first-degree statutory rape, section 566.032, and felony endangering the welfare of a child, section 568.045. Ward was found guilty of having sexual intercourse with A.L.R. when she was eleven. Ward was sentenced to 25 years' imprisonment for each rape count and seven years for endangering the welfare of a child, terms to run concurrently. Ward appeals. We affirm. Rule 30.25(b).